 


110 HR 5145 IH: To suspend temporarily the duty on digital zoom camera lenses.
U.S. House of Representatives
2008-01-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 2d Session 
H. R. 5145 
IN THE HOUSE OF REPRESENTATIVES 
 
January 28, 2008 
Mr. Israel introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To suspend temporarily the duty on digital zoom camera lenses. 
 
 
1.Suspension of duty on digital zoom camera lenses 
(a)In generalSubchapter II of chapter 99 of the Harmonized Tariff Schedule of the United States is amended by inserting in numerical sequence the following new heading:
 
 
 
 
9902.01.00Lenses for digital cameras with focal length between 17 mm and 55 mm inclusive, not exceeding 27 oz. in weight (provided for in subheading 9002.90.11) FreeNo changeNo changeOn or before 12/31/2011 . 
(b)Effective dateThe amendment made by subsection (a) applies to articles entered, or withdrawn from warehouse for consumption, on or after the 15th day after the date of the enactment of this Act. 
 
